Exhibit 10.8

 

July 29, 2004

 

Dear Kal:

 

On behalf of Amazon Global Resources, Inc. (the “Company”), I am very pleased to
offer you the position of Senior Vice President, reporting to Jeff Bezos. This
letter clarifies and confirms the terms of your employment with the Company.

 

Start Date and Salary

 

Your start date will be mutually determined by you and Amazon Global Resources.
Your starting salary will be $125,000 annualized, payable in accordance with the
Company’s standard payroll practice and subject to applicable withholding taxes.
Because your position is exempt from overtime pay, your salary will compensate
you for all hours worked.

 

Signing Bonus

 

In appreciation for your decision to join us, the Company will pay you a signing
bonus of $300,000 during your first year of employment, which will be paid in
twelve monthly installments, starting at the end of your first month. If you are
employed with the Company on the one-year anniversary of your hire date, the
company will pay you a second bonus in the amount of $500,000 during your second
year of employment, which will be paid in twelve monthly installments. Both
bonuses will be payable in accordance with the Company’s standard payroll
practice and subject to applicable withholding taxes. If your employment with
the Company is terminated for any reason prior to your second anniversary of
employment, any monthly payments will cease after the date of termination.

 

Benefits

 

You will also be entitled, during the term of your employment, to such vacation,
medical and other employee benefits as the Company may offer from time to time,
subject to applicable eligibility requirements. The Company does reserve the
right to make any modifications in this benefits package that it deems
appropriate. Please refer to the enclosed benefits documents for more
information. You are eligible to participate in Amazon.com’s 401(k) plan
following receipt of a PIN number and Information Packet from the plan
administrator (currently Putnam). You are also eligible to enroll in our major
medical plan on the first day of the month coincident with or following the
commencement of your employment.

 

Restricted Stock Unit Award

 

Subject to Board of Directors’ approval, you will be granted a restricted stock
unit award with respect to 200,000 shares of Amazon.com common stock. This award
will vest and convert into shares of common stock at the rate of 10% after two
years of employment, an additional 10% after three years, an additional 20%
after four years, an additional 30% after five years and the remaining 30% after
your sixth year of employment, all subject to your continued employment with
Amazon.com. Your award will be documented by delivery to you of a Restricted
Stock Unit Award Agreement specifying the terms and conditions of the award.

 

Customer Connection

 

You will participate in Amazon.com’s Customer Connection (“C2”) Program, which
keeps our senior employees in direct contact with our customers. Under this
program, you will work at our customer service center for three days during your
first six months of employment and on a regular basis thereafter. You’ll also
work at one of our fulfillment centers for five days during your first two years
of employment. Please contact your Human Resources Generalist for more
information.



--------------------------------------------------------------------------------

Employment At Will

 

If you accept our offer of employment, you will be an employee-at-will, meaning
that either you or the Company may terminate our relationship at any time for
any reason, with or without cause. Any statements to the contrary that may have
been made to you, or that may be made to you, by the Company, its agents, or
representatives are superseded by this offer letter.

 

Confidentiality, Noncompetition and Invention Assignment Agreement

 

As a condition of your employment, you must sign the enclosed Confidentiality,
Noncompetition and Invention Assignment Agreement (the “Agreement”). The
Company’s willingness to grant you the restricted stock unit award referred to
above is based in significant part on your commitment to fulfill the obligations
specified in the Agreement. You should know that the agreement will
significantly restrict your future flexibility in many ways. For example, you
will be unable to seek or accept certain employment opportunities for a period
of 18 months after you leave the Company. Please review the agreement carefully
and, if appropriate, have your attorney review it as well.

 

Employment Eligibility

 

To comply with immigration laws, you must provide Amazon.com with evidence of
your identity and eligibility for employment in the United States no later than
three (3) business days of your date of hire. Please bring this documentation to
your new hire orientation. If you are in visa status, you also must provide new
or renewed evidence of your eligibility for employment immediately prior to or
upon expiration of your visa authorization.

 

Additional Provisions

 

If you accept this offer, the terms described in this letter will be the terms
of your employment, and this letter supersedes any previous discussions or
offers. Any additions to or modifications of these terms must be in writing and
signed by you and an officer of the Company.

 

If you wish to accept employment with the Company, please indicate so by signing
both copies of this letter and both copies of the enclosed Confidentiality,
Noncompetition and Invention Assignment Agreement, retaining one of each for
your files. This offer and all terms of employment stated in this letter will
expire if you have not returned a signed copy of this letter in the
pre-addressed enclosed envelope by the sooner of three weeks from the date of
this letter or five days prior to the above Start Date. If you intend to start
your employment within five days of receiving this offer, please contact me
immediately.

 

We are very excited about the possibility of you joining us. I hope that you
will accept this offer and look forward to a productive and mutually beneficial
working relationship. Please let me know if I can answer any questions for you
about any of the matters outlined in this letter.

 

Sincerely,

 

 

Jeffrey P. Bezos

Founder and CEO

 

 

ACCEPTANCE

 

I accept employment with Amazon Global Resources, Inc. under the terms set forth
in this letter:

 

/s/    KAL RAMAN               7/31/04 Signature       Date

 

Kal Raman